Citation Nr: 1828571	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for Department of Veterans Affairs (VA) death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of July 2013, which found that the Appellant was not entitled to recognition as the Veteran's surviving spouse.  

In June 2014, the Appellant testified at a hearing before the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran and the Appellant married in July 1974. 

2.  The Veteran died in June 1992. 

3.  The Veteran and the Appellant did not continuously cohabit for at least the period from 1983 to his death in June 1992, and the separation was not solely due to the misconduct of, or procured by, the Veteran without the fault of the Appellant.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran are not met.  38 U.S.C. §§ 101 (3), 103, 1102 (2012); 38 C.F.R. §§ 3.1 (j), 3.50, 3.52, 3.54 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In specific circumstances, death benefits may be paid to the surviving spouse of a Veteran.  See 38 U.S.C. §§ 1310, 1541 (2012).  The Appellant claims VA death benefits as the surviving spouse of the Veteran, who died in June 1992.  In order to establish her status as claimant, it must be shown that the Appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet.App. 21 (1991). 

For VA purposes, to qualify as a "surviving spouse" a claimant must satisfy four elements.  See 38 C.F.R. § 3.50 (b).  First, the claimant's marriage to the Veteran must meet the requirements of 38 C.F.R. § 3.1 (j), which defines "Marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  Second, the claimant must have been the spouse of the Veteran at the time of the Veteran's death.  Third, the claimant must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (with certain exceptions inapplicable here).  Fourth, the claimant generally must not have remarried, although there are limited exceptions if the remarriage was terminated.  

As to the first element, a valid marriage, the Appellant submitted a marriage license and certificate for marriage.  The second element requires that she be the Veteran's spouse at the time of his death.  In this case, the Veteran's marital status as listed on his death certificate was "divorced."  There is no record of the divorce.  An April 2013 South Carolina Department of Health and Environmental Control letter indicates that a thorough search of the statewide indexes for a divorce record for the years 1970 through 1989 had been conducted and no record was located on the basis of the information provided.  As it remains unclear whether or not they were ever divorced, and in resolving doubt in her favor, the Board will accept the appellant's assertion that she never divorced the Veteran.

The third element for a valid marriage requires "continuous cohabitation."  This means that the Appellant must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 U.S.C. § 101 (3); 38 C.F.R. §§ 3.50, 3.53. 

Here, the evidence establishes that there was no continuous cohabitation.  In particular, it is undisputed that the Appellant did not live with the Veteran from 1983 to his death in June 1992.  She states that she lived (cohabitated) with the Veteran, as his wife from at least 1974 to 1983, and there is no evidence, including her own statements, that she lived with the Veteran after this period until his death in June 1992.  At her hearing, she testified that she left the Veteran because she was tired of moving and she was tired, embarrassed, and ashamed of having to pay the Internal Revenue Service back income tax.  She testified that she moved to Columbia, South Carolina and the Veteran lived with his mother in Gaffney, South Carolina until his death.  Thus, the evidence does not indicate that the "separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse."  See 38 C.F.R. § 3.53.  Although she stated that she remained in contact with him after their separation, she did not state that she lived with him. 

Hence, even if, as she states, she was legally married to the Veteran, and was never divorced from him, her claim must fail on the basis that she did not continuously cohabit with the Veteran from the date of marriage until his death. 

Further, the fourth element requires that the Appellant not have remarried.  The Appellant claims and the Board recognizes that the Appellant has not remarried.  In certain circumstances, if the remarriage of a surviving spouse is terminated, she can receive specific VA benefits.  See 38 U.S.C. § 103 (b); 38 C.F.R. § 3.55.  

Consideration is given to the appellant's report that she is in receipt of benefits from the Social Security Administration (SSA) as being the spouse the Veteran.  See February 2014 Report of General Information.  However, VA is not bound by the findings of SSA, but instead must follow its own law and regulations regarding establishing status as a surviving spouse.

In sum, it is undisputed that the requirement of continuous cohabitation from marriage until the Veteran's death has not been met.  Because all four elements are required, her claim fails on the basis of lack of continuous cohabitation alone.  As such, it is not necessary to further investigate the validity of her marriage to the Veteran or whether she was ever divorced from the Veteran.  Based on the undisputed facts, there is no legal basis on which the Appellant's claim for death benefits can be granted.  As the law and not the evidence is dispositive in this case, the appeal is terminated due to absence of legal merit.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994). 


ORDER

Entitlement to recognition as the surviving spouse of the Veteran, for purposes of entitlement to VA death benefits, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


